Citation Nr: 0703929	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  04-38 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether the character of the appellant's discharge from his 
period of service from August 4, 1988 to April 13, 1992 
constitutes a bar to benefits under the laws administered by 
the Department of Veterans Affairs, to include health 
benefits under Chapter 17, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Kang, Counsel




REMAND

The appellant had active military service from August 1982 to 
February 1987 and from August 1988 to April 1992.  He 
received an "other than honorable" discharge from his second 
period of active duty service.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 administrative decision by the 
New York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which determined that the character of 
the appellant's discharge from service was a bar to VA 
benefits including health care under Chapter 17.

The appellant initially requested a Board videoconference 
hearing, which was scheduled for March 2006.  Prior to the 
hearing, the appellant contacted his representative and 
indicated that he was unable to attend due to lack of proper 
notice, as he had just started a new job.  He also indicated 
to his representative that he had not received proper notice 
of the scheduled hearing, possibly due to a change in his 
address.  In a statement received in March 2006 on behalf of 
the veteran, his representative, for the reasons stated 
above, requested postponement of the March 2006 
videoconference hearing and requested a Travel Board hearing 
instead.  Because good cause has been shown, the Board will 
grant his motion.  The appellant is advised that if he 
desires to withdraw the hearing request prior to the hearing, 
he may do so in writing pursuant to applicable provisions.  
See 38 C.F.R. § 20.702(e) (2006).

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. for the following 
action:

The RO should schedule the veteran for a 
hearing before a member of the Board 
sitting at the New York, New York RO in 
accordance with his March 2006 request.  
The RO should notify the appellant and his 
representative of the date and time of the 
hearing in accordance with 38 C.F.R. § 
20.704(b) (2006).  After the hearing, the 
claims file should be returned to the 
Board in accordance with current appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


